         Case 5:19-cv-00499-JFL Document 15 Filed 06/11/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Allentown)

LESLEY DICESARE                    :
                                   :
                       Plaintiff,  :               NO.     5:19-cv-00499
                                   :
           v.                      :
                                   :
BJ’s RESTAURANT OPERATIONS         :               JURY TRIAL DEMANDED
COMPANY d/b/a BJ’s RESTAURANT & :
BREWHOUSE                          :
                                   :
                       Defendants. :

                                       STIPULATION

       AND NOW, this _____________ day of ______________, 2019, it is hereby

STIPULATED and AGREED, by and between all pertinent parties, by and through their

undersigned counsel, that Plaintiff may respond to Defendants’ Motion to Dismiss on or before

July 18, 2019, and Defendants may reply thereto by July 9, 2019.


WEISBERG LAW                                       LITTLER MENDELSON, P.C.


/s/ Matthew B. Weisberg                            /s/ Jonathan L. Shaw
Matthew B. Weisberg, Esquire                       Jonathan L. Shaw, Esquire
Attorney for Plaintiff                             Attorney for Defendants, BJ’s Restaurant
                                                   Operations Co. Inc. and Mike Neyhart



       AND IT IS SO ORDERED.



                                                   ________________________________
                                                                                 ,J.
